105 S.E.2d 614 (1958)
249 N.C. 215
Edgar Lee HOLT (Employee)
v.
CANNON MILLS COMPANY (Employer), Self-Insurer.
No. 527.
Supreme Court of North Carolina.
November 19, 1958.
*615 H. T. Barnes, W. H. Beckerdite, Kannapolis, for defendant appellant.
No counsel contra.
PER CURIAM.
There is no evidence disclosed on this record to show that the work of the employee at the time he suffered the hernia was being performed in other than the usual and customary manner. Hence, the conclusion that the plaintiff suffered an injury by accident arising out of and in the course of his employment, resulting in a hernia, is not supported by the evidence.
Therefore, the judgment of the court below is reversed on authority of Hensley v. Farmers Federation Cooperative, 246 N. C. 274, 98 S.E.2d 289, and similar decisions of this Court.
As pointed out in the cited case, the interpretation so consistently given to the statute, G.S. § 97-2(r)[1], should be followed. However, if an employee ought to recover upon facts like those revealed on the present record, or upon substantially similar facts, then in our opinion it is within the province of the Legislature rather than the courts to authorize recovery under such circumstances.
Reversed.
PARKER, J., not sitting.
NOTES
[1]  Now G.S. § 97-2(18).